     Case 1:20-cv-08574-KPF-SDA Document 25 Filed 06/15/21 Page 1 of 2




                                                                   90 Park Avenue
                                                                New York, NY 10016
                                                          212-210-9400 | Fax: 212-210-9444


Christopher L. McArdle                                         Direct Dial: 212-210-9542                           Email: chris.mcardle@alston.com



June 15, 2021

BY ECF

Honorable Katherine Polk Failla
                                                                                               MEMO ENDORSED
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

 Re:         Crawford v. Capra, 1:20-cv-8574 (KPF) (SDA)

Dear Judge Failla:

        I am counsel for Petitioner in the above-referenced habeas corpus matter. I write
to request a 14-day extension of time, from June 28, 2021 to July 12, 2021, for Petitioner
to file written objections to the Report and Recommendation (“R&R”) entered by United
States Magistrate Judge Stewart D. Aaron (ECF No. 22).

       I make this request to accommodate my current workload and schedule, as well as
to allow time to confer with Petitioner, who is currently incarcerated at Sing Sing
Correctional Facility.

        This is Petitioner’s first request for an extension of time to file written objections
to the R&R. I have contacted Respondent’s counsel, who consents to this request.

             I thank the Court for its consideration of this matter.


                                                                                            Sincerely,




                                                                                            Christopher L. McArdle

cc: Counsel of Record


Alston & Bird LLP                                                                                                                        www.alston.com

Atlanta | Beijing | Brussels | Charlotte | Dallas | Fort Worth | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
    Case 1:20-cv-08574-KPF-SDA Document 25 Filed 06/15/21 Page 2 of 2




Application GRANTED.

Dated:    June 15, 2021                  SO ORDERED.
          New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
